Case: 20-60849     Document: 00516113075         Page: 1     Date Filed: 12/01/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                          FILED
                                                                  December 1, 2021
                                  No. 20-60849
                                                                    Lyle W. Cayce
                                                                         Clerk
   Angel Brothers Enterprises, Limited,

                                                                         Petitioner,

                                       versus

   Martin Walsh, Secretary, U.S. Department of Labor,

                                                                        Respondent.


                       Petition from the Decision of the
               Occupational Safety & Health Review Commission
                        OSHRC Docket No. 16-0940


   Before Jones, Costa, and Duncan, Circuit Judges.
   Gregg Costa, Circuit Judge:
          The Occupational Safety and Health Administration cited Angel
   Brothers Enterprises because an employee was doing excavation work in a
   trench that lacked cave-in protection. An administrative law judge and the
   Occupational Safety and Health Review Commission affirmed the citation,
   found the violation to be willful, and assessed a $35,000 penalty.
          The central issue on appeal is whether a supervisor’s involvement in
   a subordinate employee’s violation of workplace safety rules renders the
   employer liable. We hold that imputing the supervisor’s knowledge of the
Case: 20-60849     Document: 00516113075           Page: 2   Date Filed: 12/01/2021




                                    No. 20-60849


   safety violation to the employer is appropriate in this situation under basic
   agency principles. And because Angel Brothers’ other challenges cannot
   overcome the deference we owe agency factfinding, we deny the petition for
   review.
                                         I.
          An Angel Brothers construction crew was installing a concrete
   drainage pipe alongside a road in LaPorte, Texas. For the first two days of
   the project, the crew had adequate protection from cave-ins. But beginning
   on day three, the work would be too close to the street to continue with the
   safety measure the company had been using—“benching” the walls of the
   excavation. Angel Brothers safety manager Kevin Bennett thus told foreman
   Salvador Vidal that the crew would need to start using a trench box, which is
   placed in the ditch and has walls that guard against cave-ins.
          Vidal did not follow those instructions. The very next day, crew
   member Salvador Fonseca entered the excavation despite the lack of a trench
   box. Vidal admitted that he allowed Fonseca to work without the trench box.
   He thought that would not pose a problem because Fonseca would only need
   to spend ten to fifteen minutes inside the excavation. Vidal did not want to
   install the trench box because doing so would have blocked the adjoining
   intersection and taken more time. Vidal and another employee, Jose Garcia,
   stood by while Fonseca worked in the trench.
          An OSHA Compliance Officer happened to visit the worksite while
   Fonseca was working in the trench without adequate protection. The
   inspector issued Angel Brothers a citation for violating the requirement that
   “[e]ach employee in an excavation shall be protected from cave-ins by an
   adequate protective system.” 29 C.F.R. § 1926.652(a)(1).
          Angel Brothers has never disputed that Fonseca’s working in a trench
   without cave-in protection violated OSHA rules. But it has challenged




                                         2
Case: 20-60849     Document: 00516113075           Page: 3   Date Filed: 12/01/2021




                                    No. 20-60849


   whether it can be held responsible for the violation. An ALJ held a hearing
   and affirmed the citation against Angel Brothers as willful.
          The Commission affirmed. It concluded that the Secretary of Labor
   had proven all elements of the violation, including the employer’s
   knowledge. In the Commission’s view, Vidal’s knowledge as a supervisor
   flowed to the company. The Commission also rejected Angel Brothers’
   affirmative defense, determining that the company did not prove that it
   effectively enforced safety rules or disciplined employees for safety
   violations. Finally, the Commission affirmed the ALJ’s finding that the
   conduct was willful.
          Angel Brothers’ third attempt to avoid the citation is now before us.
                                         II.
          We must accept factual findings of the Commission if they are
   supported by “substantial evidence on the record considered as a whole” and
   uphold those findings “if a reasonable person could have found what the
   [Commission] found, even if the appellate court might have reached a
   different conclusion.” Sanderson Farms, Inc. v. Perez, 811 F.3d 730, 734 (5th
   Cir. 2016) (quoting 29 U.S.C. § 660(a)). We review legal conclusions for
   “whether they are ‘arbitrary, capricious, an abuse of discretion, or otherwise
   not in accordance with the law.’” Austin Indus. Specialty Servs., L.P. v.
   Occupational Safety & Health Review Comm’n, 765 F.3d 434, 438–39 (5th Cir.
   2014) (citation omitted); see 5 U.S.C. § 706(2)(A).
                                         A.
          To establish an OSHA violation, the Secretary “must show by a
   preponderance of the evidence: (1) that the cited standard applies; (2)
   noncompliance with the cited standard; (3) access or exposure to the
   violative conditions; and (4) that the employer had actual or constructive




                                         3
Case: 20-60849      Document: 00516113075          Page: 4   Date Filed: 12/01/2021




                                    No. 20-60849


   knowledge of the conditions through the exercise of reasonable due
   diligence.” Sanderson Farms, 811 F.3d at 735. Angel Brothers disputes only
   the final requirement.
          How do we determine the knowledge of inanimate business entities?
   Because “a corporation can only act through its agents,” it “is usually liable
   for acts of its supervisors in the performance of their assigned duties.” W.G.
   Yates & Sons Const. Co. v. Occupational Safety & Health Review Comm’n, 459
   F.3d 604, 607 (5th Cir. 2006) (first quotation from Ocean Elec. Corp. v. Sec’y
   of Labor, 594 F.2d 396, 399 (4th Cir. 1979)). That principle of vicarious
   liability is Agency Law 101. See Restatement (Third) of Agency §
   2.04 (“An employer is subject to liability for torts committed by employees
   while acting within the scope of their employment.”). An employer can be
   held responsible not just for the conduct of its agents but also for their
   knowledge. Id. § 5.03 (“[N]otice of a fact that an agent knows or has reason
   to know is imputed to the principal if knowledge of the fact is material to the
   agent’s duties to the principal”). We have recognized the application of
   these general agency principles in the OSHA context: “[W]hen a corporate
   employer entrusts to a supervisory employee its duty to assure employee
   compliance with safety standards, it is reasonable to charge the employer
   with the supervisor’s knowledge, actual or constructive, of non-complying
   conduct of a subordinate.” Yates, 459 F.3d at 607 (brackets omitted)
   (quoting Mountain States Tel. & Tel. Co. v. Occupational Safety & Health
   Review Comm’n, 623 F.2d 155, 158 (10th Cir. 1980)).
          Based on what we have said so far, this would seem to be an open-and-
   shut case. Angel Brothers’ foreman knew about the safety violation, ergo the
   company knew about the violation.
          But it is not so simple. The rub is an exception Yates recognized from
   the ordinary application of vicarious liability. When a supervisor’s “own




                                         4
Case: 20-60849      Document: 00516113075           Page: 5    Date Filed: 12/01/2021




                                     No. 20-60849


   conduct is the OSHA violation,” the supervisor’s knowledge should be
   imputed to the employer only if the supervisor’s misconduct was foreseeable.
   Yates, 459 F.3d at 607, 609; accord Penn. Power & Light Co., 737 F.2d 350,
   354–55 (3d Cir. 1984); Mountain States, 623 F.3d at 158 (both requiring
   foreseeability when the violation is a supervisor’s own conduct). But see
   Dana Container, Inc. v. Sec’y of Labor, 847 F.3d 495, 499–500 (7th Cir. 2017);
   Danis-Shook Jt. Venture XXV v. Sec’y of Labor, 319 F.3d 805, 811–12 (6th Cir.
   2003) (both automatically imputing knowledge to the employer when a
   supervisor commits the violation); see also Wayne J. Griffin Elec., Inc. v. Sec’y
   of Labor, 928 F.3d 105, 109 (D.C. Cir. 2019) (noting that the court was
   “skeptical” of Yates’s foreseeability requirement given the “background
   common law of agency” but not resolving the question). The rationale for
   the Yates exception is a concern that a strict liability regime, rather than one
   requiring knowing misconduct, would result if one supervisor were the
   source of both the underlying violation and the company’s awareness of it.
   459 F.3d at 607–09.
          That situation is not present here. The violation was a crew member’s
   working in the unsafe trench, and foreman Vidal allowed the violation to
   occur in contravention of his duty to ensure worker safety. Cf. id. at 607.
          Angel Brothers nonetheless tries to characterize the violation as one
   involving the foreman’s “own malfeasance” because he authorized the
   crewmember to work in the trench. But authorizing another’s violation is not
   the same as committing the violation oneself. Yates makes this clear in both
   what the opinion says and what it did. The opinion “emphasize[s]” that the
   exception extends to “only the situation in which it is the supervisor himself
   who engages in unsafe conduct and who does so contrary to policies of the
   employer.” Id. at 609 n.8. And while Yates rejected imputing a supervisor’s
   knowledge to the employer for a citation listing the supervisor’s failure to
   wear fall protection when working on a slope, id. at 610 (remanding to the



                                          5
Case: 20-60849      Document: 00516113075          Page: 6    Date Filed: 12/01/2021




                                    No. 20-60849


   agency for a foreseeability inquiry), a companion citation against the
   employer for “allowing the two crewmen to wear the harnesses backwards”
   was not even challenged on appeal, id. at 606. On its own terms then, the
   Yates exception does not apply when, like here, a supervisor did not commit
   the safety violation.
          Nor does it make sense to extend the Yates exception to cases in which
   a supervisor authorizes a subordinate to violate a safety rule. Consider two
   situations. Situation A is this case, in which a supervisor authorizes a
   subordinate to engage in unsafe work. In Situation B, the subordinate
   chooses to engage in unsafe work on his own; a supervisor later visits the
   construction site and sees the unsafe condition. By any measure, there is a
   stronger case for holding the employer liable in Situation A given the active
   involvement of the supervisor. See Floyd S. Pike Elec. Contractor, Inc. v.
   Occupational Safety & Health Review Comm’n, 576 F.2d 72, 77 (5th Cir. 1978)
   (“Because the behavior of supervisory personnel sets an example at the
   workplace, an employer has if anything a heightened duty to ensure the
   proper conduct of such personnel.”). Yet Angel Brothers’ position is that
   the supervisor’s knowledge of the violation would be imputed to the
   employer only in Situation B in which the supervisor’s knowledge of the
   violation only came about through happenstance. The active involvement of
   the supervisor in the Situation A violation would be tantamount, in Angel
   Brothers’ view, to a violation by the supervisor and thus give rise to the Yates
   exception. This theory that would impute a supervisor’s knowledge to the
   employer only when he has passive involvement in a subordinate’s safety
   violation upends agency principles.        Restatement (Third) of
   Agency § 5.03.
          Caselaw likewise rejects Angel Brothers’ attempt to treat a
   supervisor’s own safety violation and a supervisor’s involvement in a
   subordinate’s violation as one and the same.         The parties debate our



                                          6
Case: 20-60849      Document: 00516113075          Page: 7   Date Filed: 12/01/2021




                                    No. 20-60849


   unpublished applications of Yates. Those decisions are not binding, so they
   do not control our decision today. But we note that their outcomes maintain
   the distinction between a citation based on the supervisor’s own violation of
   a safety standard and a citation based on a subordinate’s violation. We did
   not automatically impute knowledge when the violation was the supervisor’s
   failure to ensure a crane operator’s qualifications. Deep S. Crane & Rigging
   Co. v. Harris, 535 F. App’x 386, 388 (5th Cir. 2013). We did impute a
   supervisor’s knowledge to the company when the supervisor’s misconduct
   was not the “physical condition[] constituting the violation.” Calpine Co. v.
   Occupational Safety & Health Review Comm’n, 774 F. App’x 879, 883–84 (5th
   Cir. 2019). Here the safety violation was the presence of crew member
   Fonseca, not foreman Vidal, in the unsafe trench.
          The Eleventh Circuit also limits its Yates-like exception to violations
   citing the supervisor’s own misconduct. See ComTran Grp., Inc. v. U.S.
   Dep’t of Labor, 722 F.3d 1304, 1317–18 (11th Cir. 2013). When a subordinate
   commits the violation, it follows traditional agency principles of imputation.
   Quinlan v. Sec’y, U.S. Dep’t of Labor, 812 F.3d 832, 840–41 (11th Cir. 2016).
   In doing so, it has explained there is “little or no difference between the
   classic situation in which the supervisor sees the violation by the subordinate
   and disregards the safety rule . . . and [a] situation in which the supervisor
   sees the violation and pitches in and works beside the subordinate to expedite
   the job.” Id. at 841. Despite the differing levels of involvement by the
   supervisor, both of those scenarios involve a subordinate’s violation of safety
   rules so “it is reasonable to charge the employer with the supervisor’s
   knowledge” of the subordinate’s misconduct.          Yates, 459 F.3d at 607
   (citation omitted).
          Angel Brothers’ argument—that a supervisor’s knowledge cannot be
   imputed to the employer when the supervisor authorizes, or takes some other
   active role in, a subordinate’s safety violation—finds no support in Yates, in



                                         7
Case: 20-60849      Document: 00516113075           Page: 8    Date Filed: 12/01/2021




                                     No. 20-60849


   agency principles, or in other caselaw. Ordinary imputation principles thus
   apply. Foreman Vidal’s knowledge of the crew member’s safety violation is
   attributable to Angel Brothers.
                                          B.
          Angel Brothers’ knowledge of the safety violation only establishes a
   prima facie case of unlawful conduct. The company is not liable if it can show
   that the violation resulted from unpreventable employee misconduct. To
   establish this affirmative defense, the employer has the burden to prove that
   it: “1) has established work rules designed to prevent the violation, 2) has
   adequately communicated these rules to its employees, 3) has taken steps to
   discover violations, and 4) has effectively enforced the rules when violations
   have been discovered.” Yates, 459 F.3d at 609 n.7. The Commission found
   that Angel Brothers had work rules to prevent the excavation violation and
   took steps to discover those violations. But it rejected the defense based on
   Angel Brothers’ failure to prove the final requirement: that the company
   effectively enforces its safety rules upon discovering violations.
          Even if a factfinder could reach a contrary view, substantial evidence
   supports the Commission’s conclusion that Angel Brothers did not
   demonstrate effective enforcement.
          First, after receiving this citation, Angel Brothers failed to discipline
   Fonseca for entering the unsafe trench. One might respond that Angel
   Brothers is still challenging the citation, but recall that it has never disputed
   that Fonseca violated the OSHA regulation by working in an unsafe trench;
   it is only challenging whether the company should be penalized for that
   violation. And Fonseca also violated Angel Brothers’ own safety rules, which
   require that an employee seeing an unsafe condition in a trench “REFUSE
   TO WORK” and report the condition “FOR IMMEDIATE CORRECTIVE
   ACTION.” Fonseca faced no consequence for ignoring this directive.




                                          8
Case: 20-60849      Document: 00516113075          Page: 9    Date Filed: 12/01/2021




                                    No. 20-60849


          Second, although Angel Brothers is a large company that performs
   more than a thousand excavations annually, it has only documented two
   instances of disciplining employees for rules violations (including
   disciplining foreman Vidal for this instance). Both of these consequences
   only came after OSHA inspectors uncovered the violations. Angel Brothers
   could not identify any examples of discipline for safety violations it detected.
   What is more, in the five years preceding the ALJ hearing, five OSHA
   inspections had uncovered four trenching violations (including this
   instance), meaning at least two violations resulted in no discipline.
          The dissent takes a different view of this twice-in-five-years
   disciplinary record, believing it shows that Angel Brothers “had a great
   overall record demonstrating effective enforcement.” Dissenting Op. 2.
   That seemingly untenable position depends on a conclusion that the lack of
   discipline means the company had a perfect safety record other than the four
   times OSHA found violations. But the Commission did not have to accept
   the statistically implausible claim that although OSHA found violations
   during 80% of its five inspections, the company committed no safety
   violations the other 6,000 or so times it performed excavations. Probability
   aside, testimony from Angel Brothers supervisors rejects the idea that the
   company was so unlucky as to be violating safety rules only when OSHA was
   looking. Field safety manager Bennett said that he “frequently” finds
   “irregularities” when inspecting excavation worksites and on “rare”
   occasions those unsafe conditions exist when employees are in the trench.
   Indeed, Bennett discovered a spoil pile being too close to the excavation at
   Vidal’s worksite the day before OSHA’s inspection.           But no one was
   disciplined for that. Even Angel Brother’s Director of Safety does not
   maintain the company has a perfect safety record other than when OSHA
   visits. He said the company routinely disciplines and even terminates
   employees for safety violations. All this evidence is at odds with the notion




                                          9
Case: 20-60849      Document: 00516113075          Page: 10    Date Filed: 12/01/2021




                                    No. 20-60849


   that Angel Brothers only violated safety rules four times among thousands of
   excavations.
          For these reasons, the Commission was not compelled to find that
   Angel Brothers had a “nearly perfect” safety. Dissenting Op. 2. And on the
   ultimate question about the effectiveness of Angel Brothers’ safety regime,
   our substantial-evidence review must account for this being an issue on which
   the company bears the burden. The issue thus is not whether substantial
   evidence supports the view that Angel Brothers “did not effectively enforce
   the rules,” id., the issue is whether the evidence required the agency to find
   that Angel Brothers did effectively enforce the rules. The Commission said
   this element of the affirmative defense was a “close question,” and there was
   some disagreement among the Commissioners on the effect of certain
   evidence.      But given the deference we owe agency factfinding, the
   Commission gets to make the close calls. Because the evidence does not
   compel a conclusion contrary to the one the Commission reached, we must
   defer to its ruling that Angel Brothers failed to establish the affirmative
   defense.
                                         C.
          Angel Brothers also contests the Commission’s finding that the
   violation was willful, rather than the less serious classifications of repeated,
   serious, or not serious. See 29 U.S.C. § 666(a)–(c). A willful violation is “an
   act done voluntarily, with either an intentional disregard of, or plain
   indifference to, OSHA requirements.” Georgia Elec. Co. v. Marshall, 595
   F.2d 309, 317 (5th Cir. 1979).
          A supervisor’s willful actions may be imputed to an employer in the
   same way knowledge of violations may be imputed. Sec’y of Labor v. Tampa
   Shipyards, Inc., 15 BNA OSHC 1533, 1541 (No. 86-360, 1992); see also
   Caterpillar Inc. v. Occupational Safety & Health Review Comm’n, 122 F.3d 437,




                                         10
Case: 20-60849     Document: 00516113075          Page: 11   Date Filed: 12/01/2021




                                   No. 20-60849


   440 (7th Cir. 1997). Our conclusion that the foreman’s state of mind can be
   imputed to Angel Brothers thus resolves this final challenge. Foreman Vidal
   cannot plead ignorance of the trench box requirement. Just a day before the
   citation was issued, a company safety manager instructed Vidal to install a
   trench box to ensure the crew’s safety. It is hard to find better evidence of
   willfulness than that.
                                       ***

          The petition for review is DENIED.




                                        11
Case: 20-60849     Document: 00516113075            Page: 12   Date Filed: 12/01/2021




                                     No. 20-60849


   Edith H. Jones, Circuit Judge, dissenting:
          With due respect to my colleagues, I disagree that Angel Bros. should
   bear a fine in this case for the supervisor’s willful violation of the OSHA
   trenching rule. As the majority notes, the company is not liable if a violation
   resulted from unpreventable employee misconduct, and the majority agrees
   this employer has satisfied three of four criteria for this affirmative defense.
   Yates, 459 F.3d at 609 n.7. The disputed factor is whether the employer “has
   effectively enforced the rules when violations have been discovered.” Id.
   The Commission admitted its decision on this factor was a close call. I would
   say it was close to a deranged call.
          This court is required to accept factual findings of the Commission
   only when supported by “substantial evidence on the record considered as a
   whole . . . .” Sanderson Farms, 811 F.3d at 734 (quoting 29 U.S.C. § 660(a)).
   “Such consideration of the record ‘as a whole’ is required by 29 U.S.C.
   § 160(e)–(f).” STP Nuclear Operating Co. v. Nat’l Lab. Rels. Bd., 975 F.3d
   507, 513 (5th Cir. 2020). Furthermore, “the evidence ‘must be substantial,
   not speculative.’” Dish Network Corp. v. Nat’l Lab. Rels. Bd., 953 F.3d 370,
   376 (5th Cir. 2020), as revised (Mar. 24, 2020) (quoting Brown & Root, Inc.
   v. NLRB, 333 F.3d 628, 639 (5th Cir. 2003)). “The substantiality of evidence
   must take into account whatever in the record fairly detracts from its
   weight.” Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 488, 71 S. Ct.
   456, 464 (1951).     The Commission’s finding that Angel Bros. did not
   effectively enforce the rules fails to properly account for the considerable
   evidence in the record indicating Angel Bros.’ history of exemplary
   compliance with safety regulations.
          The alleged “substantial evidence” supporting the Commission’s
   adverse finding consists of two points. First, the employer failed to discipline
   the employee in the trench, Fonseca, even though it issued a warning to his




                                          12
Case: 20-60849        Document: 00516113075              Page: 13       Date Filed: 12/01/2021




                                          No. 20-60849


   supervisor Vidal as a result of the instant violation. But failing to discipline
   Fonseca is hardly evidence of a failure to enforce the rules. As Angel Bros.’
   representative testified, the company believed Fonseca felt bound on pain of
   retaliation to enter the trench when so ordered by his supervisor. Although
   the employer counseled its crews to speak out if they knew of safety
   violations, any reasonable person knows that doing so would be a rarity,
   especially when the violator is a direct supervisor. Imposing discipline on one
   hapless employee will hardly change human nature in the trenches; and
   showing mercy to the underling while issuing a warning to the actual violator
   hardly supports a finding that this employer did nothing.
           Second, during a five-year period, when the company conducted
   between 6,000 and 7,000 excavations, it received only four citations for
   trenching violations. The Commission determined that Angel Bros. allegedly
   disciplined employees for only two of the four. Does this factoid suggest
   Angel Brothers was unwilling to effectively enforce trenching rules?
   Hypothetically, even if one of the numerous company field safety managers
   oversaw operations on only one occasion during each project, which is a
   serious underestimate, then the company’s citation rate would be 0.067
   percent. That looks like a great overall record demonstrating effective
   enforcement. 1 In deciding otherwise, the Commission disregarded vital


           1
               The majority seems to misunderstand the point of our disagreement. The
   majority goes to some length to establish that Angel Bros. did in fact commit safety
   violations. But all agree that the record does not suggest that “the company committed no
   safety violations” other than the four times identified by OSHA, and that “[a]ll this
   evidence is at odds with the notion that Angel Brothers only violated safety rules four times
   among thousands of excavations.” See Majority Op. at 9–10. The point I make is merely
   that the record overwhelmingly indicates that the company enforced the rules by employing
   appropriate disciplinary measures when such violations were detected, and also, perhaps
   primarily, proactive measures to prevent violations before or as soon as they occur. The
   majority opinion acknowledges some of this evidence as well, yet focuses instead on a
   number of infractions rather than how the company responded to potential violations or




                                                13
Case: 20-60849        Document: 00516113075               Page: 14        Date Filed: 12/01/2021




                                           No. 20-60849


   aspects of the record, including (1) the company representative’s testimony
   that they do in fact enforce safety rule violations against employees, and
   (2) that safety audit records for supervisor Vidal’s worksites showed
   exemplary compliance.
           Additionally, the Commission’s opinion is inconsistent. On one hand,
   the Commission approvingly acknowledged the company’s multiple
   inspections of worksites and frequent, more penetrating, safety audits, which
   are documented and signed by the respective foreman and inspector. On the
   other hand, it held against the company that it failed to produce documentary
   evidence of discipline for trenching rules violations. And it then made an
   adverse finding on the issue of effective enforcement due to a lack of
   “adequate documentation” of discipline. Yet only two pages earlier in its
   decision, the Commission found that no supporting “documentation” is
   required to prove either the company’s actual safety rules or that the rules
   were effectively communicated to employees. Based on these irreconcilable
   conclusions, Angel Bros. does not need to document the safety rules or the
   conveyance of such rules to employees, but it does need to document all
   disciplinary encounters or else it is not effectively enforcing the rules. This
   makes little sense.
           There is more than one way to “enforce” OSHA rules. A company
   can proactively inspect and prevent violations before they occur, which is



   existing violations. The issue presented to this court, as the majority acknowledges, is
   whether substantial evidence supports the view that Angel Bros. did not effectively enforce
   the rules, not whether there were occasional safety infractions at all. See id. at 10. In other
   words, this court’s job is not to discern whether there were various infractions within the
   6,000–7,000 excavations (there undoubtedly were some), but to discern whether Angel
   Bros.’ overall enforcement of the rules was effective. Overall effectiveness does not require
   zero infractions. The existence of evidence of some infractions in the record does not
   overcome the substantial evidence of compliance also contained in the record.




                                                 14
Case: 20-60849     Document: 00516113075           Page: 15    Date Filed: 12/01/2021




                                    No. 20-60849


   exactly what Angel Bros.’ history demonstrates. Or it can react by exerting
   formal discipline after technical violations are observed. Positive safety
   management versus negative safety hammering are merely two different
   approaches. The record aptly indicates that Angel Bros. utilized positive
   safety management with nearly perfect success. There is no “substantial
   evidence” to support that Angel Bros. did not effectively enforce the rules.
   Further, it is absurd to penalize the company for a proactive safety policy, yet
   that is the result of the Commission’s rejection of this affirmative defense.
   The deference that agencies are owed for findings of fact has important
   limits. Carey Salt Co. v. N.L.R.B., 736 F.3d 405, 410 (5th Cir. 2013). And
   “[a] flawed reading of the record provides no substantial evidence for a
   finding.” Dish Network Corp., 953 F.3d at 376 (internal quotations omitted).
   Where, as here, an agency’s finding belies significant aspects of the record, it
   is not supported by substantial evidence. See STP Nuclear Operating Co.,
   975 F.3d at 515 –17, 520.
          For the foregoing reasons, I would grant the petition for review.




                                          15